 

Exhibit 10.1

 

ELEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS ELEVENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 30, 2012, by and between SILICON VALLEY BANK (“Bank”)
and EDGEWAVE, INC., a Delaware corporation (“Borrower”) whose address is 15333
Avenue of Science, San Diego, CA 92128.

Recitals

A.     Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 11, 2007 as amended by that certain First Amendment to
Loan and Security Agreement dated as of July 9, 2007, that certain Second
Amendment to Loan and Security Agreement dated as of August 13, 2007, that
certain Third Amendment to Loan and Security Agreement dated as of January 25,
2008, that certain Fourth Amendment to Loan and Security Agreement dated as of
July 23, 2008, that certain Fifth Amendment to Loan and Security Agreement dated
as of February 27, 2009, that certain Sixth Amendment to Loan and Security
Agreement dated as of March 23, 2010, that certain Seventh Amendment to Loan and
Security Agreement dated as of September 29, 2010, that certain Eighth Amendment
to Loan and Security Agreement dated as of May 12, 2011, that certain Ninth
Amendment to Loan and Security Agreement dated as of June 30, 2011 and that
certain Tenth Amendment to Loan and Security Agreement dated as of September 2,
2011 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.     Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which hereby is
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.     Amendments to Loan Agreement.

2.1     Section 2.1.2 (Letters of Credit Sublimit). Section 2.1.2 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“2.1.2     Letters of Credit.     

     (a)     Bank shall issue or have issued Letters of Credit denominated in
Dollars or a Foreign Currency for Borrower’s account. The Dollar Equivalent of
the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
Two Hundred Fifty Thousand Dollars ($250,000).

1

 

 

     (b)     If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to one hundred five percent (105%) of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit. All Letters of Credit shall be in form and substance acceptable to Bank
in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

     (c)     The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.

     (d)     Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).

     (e)     To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be adjusted by Bank from time to
time to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.”

2.2     Section 2.1.3 (Foreign Exchange Sublimit). Section 2.1.3 of the Loan
Agreement hereby is amended and restated in its entirety to read as
follows:     

 “2.1.3     Intentionally Omitted.”

2.3     Section 2.1.4 (Cash Management Services Sublimit). Section 2.1.4 of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:     

 “2.1.4     Intentionally Omitted.”     

2.4     Section 3.4 (Procedures for Borrowing). Section 3.4 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

2

 

“3.4     Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Pacific time on the Funding Date of the Advance. Together with such
notification, Borrower must promptly deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee. Bank shall credit Advances to the Designated Deposit
Account. Bank may make Advances under this Agreement based on instructions from
a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due. Bank may rely
on any telephone notice given by a person whom Bank believes is a Responsible
Officer or designee.”

2.5     Section 4.1 (Grant of Security Interest). The following new paragraphs
hereby are added to the end of Section 4.1 of the Loan Agreement as follows:

“Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing cash collateral acceptable to Bank in its good
faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to one hundred ten percent (110%) of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to such Letters of Credit.”

2.6     Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 “6.9     Modified Cumulative Net Income. Borrower shall maintain at all times,
to be tested as of the last day of each month, on a consolidated basis with
respect to Borrower and its Subsidiaries, a Modified Cumulative Net Income of at
least, (i) on a cumulative, year to date basis for 2012, negative Three Million
Dollars (-$3,000,000), (ii) on a trailing three (3) month basis from January
2013 through March 2013, an amount equal to at least eighty percent (80%) of
Borrower’s projected Modified Cumulative Net Income for the applicable period,
as set forth in Borrower’s annual financial projections delivered to Bank
pursuant to Section 6.2(v)(B), and (iii) on a trailing three (3) month basis at
all times thereafter, One Dollar ($1.00).”

2.7     Section 9.1 (Rights and Remedies). Section 9.1(d) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

3

 

     “(d)     terminate any FX Contracts;”     

2.8     Section 12.8 (Survival). Section 12.8 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“12.8     Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The grant of security interest
by Borrower in Section 4.1 shall survive until the termination of all Bank
Services Agreements, and the obligation of Borrower in Section 12.2 to indemnify
Bank shall survive until the statute of limitations with respect to such claim
or cause of action shall have run.”

2.9     Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 hereby are amended in their entirety and replaced with the
following:

“Availability Amount” is, at the time of determination (a) the lesser of (i) the
Revolving Line or (ii) or the Borrowing Base, minus (b) the aggregate
outstanding principal amount of Term Loan A, Term Loan B and Term Loan C, minus
(c) the outstanding principal balance of any Advances.

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).     

“Borrowing Base” means (i) eighty five percent (85%) of Eligible Accounts and
(ii) the lesser of (a) sixty percent (60%) of Advanced Billing Accounts or (b)
Seven Hundred Thousand Dollars ($700,000), as determined by Bank from (I) if no
Event of Default has occurred an is continuing, Borrower’s Transaction Report
submitted at the end of the most recently ended month or (II) if an Event of
Default has occurred and is continuing, Borrower’s Transaction Report submitted
at the end of the most recently ended week, provided, however, that Bank may,
with notice to Borrower, decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“Credit Extension” is any Advance, Term Loan A, Term Loan B, Term Loan C, each
Letter of Credit, or any other extension of credit by Bank for Borrower’s
benefit.

“Eleventh Amendment Effective Date” is April 30, 2012.

“Eligible Billings” means invoices sent to Borrower’s customers arising in the
ordinary course of Borrower’s business from the sale of goods or the rendition
of services; provided that such invoices (i) are consistent with past
recognition policies of Borrower and (ii) are not owing from an Affiliate of
Borrower or any Person with respect to which there exists a material dispute
involving Borrower.

4

 

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Letter of Credit Application” is defined in Section 2.1.2(b).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

“Loan Documents” are, collectively, this Agreement, the Warrant, the Perfection
Certificate, any Bank Services Agreement, any note, or notes or guaranties
executed by Borrower, and any other present or future agreement between Borrower
any Guarantor and/or for the benefit of Bank in connection with this Agreement,
all as amended, restated, or otherwise modified.

“Modified Cumulative Net Income” means (a) Eligible Billings, less (b) (i)
expenses related to costs of goods sold determined in accordance with GAAP and
(ii) operating expenses, plus (c) (i) amortization of stock based compensation
expense (ii) depreciation expense, (iii) estimated amounts of bad debt and (iv)
other non-cash accounting charges, including charges incurred in connection with
the impairment of goodwill and/or long lived assets.

2.10     Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13 hereby are deleted in their entireties:

     “Cash Management Services”, “Cash Management Sublimit”, “FX Business Day”,
“FX Reserve”, “FX Forward Contract”, “Letter of Credit Sublimit”, “Liquidity”,
“Liquidity Amount” “Liquidity Period” and “Minimum Liquidity Amount”

2.11     Exhibit C to the Agreement hereby is replaced with Exhibit C attached
hereto.

3.     Limitation of Amendments.

3.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, hereby
are ratified and confirmed and shall remain in full force and effect.

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1     The representations and warranties contained in the Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date) and no Event of
Default has occurred and is continuing;

5

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3     The organizational documents of Borrower delivered to Bank in connection
with the execution hereof remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.     Effectiveness. This Amendment shall be effective as of the date first
written above upon (a) the due execution and delivery to Bank of this Amendment
by each party hereto (b) the due execution and delivery to Bank of updated
Borrowing Resolutions for Borrower, (c) the payment by Borrower of a variance
fee in the amount of Five Thousand Dollars ($5,000) and (d) the payment by
Borrower of all Bank Expenses incurred through the date of this Amendment.

7.     Reference to and Effect on the Loan Agreement and the Other Documents.
(i) On and after the Eleventh Amendment Effective Date, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
like import referring to the Loan Agreement, and each reference in the other
Loan Documents to the “Loan Agreement,” “thereunder,” “thereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as amended by this Amendment; and (ii) except as specifically amended
by this Amendment, the Loan Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

 

[Signature page follows.]

6

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BANK

 

SILICON VALLEY BANK

 

 

By: /s/ Derek R. Brunelle

Name:    Derek R. Brunelle

Title:    Dept. Team Leader

BORROWER

 

EDGEWAVE, INC.

 

 

By: /s/ Thalia Gietzen

Name:    Thalia Gietzen

Title:     VP of Finance

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eleventh Amendment to Loan and Security Agreement]

 

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK Date:  ____________ FROM:  EDGEWAVE, INC.  

 

The undersigned authorized officer of EDGEWAVE, INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes and except as otherwise permitted in the
Agreement. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No Annual Projections FYE
within 45 days Yes   No 10-Q, 10-K and 8-K Within 5 days after filing with SEC
Yes   No A/R & A/P Agings, Deferred Revenue Report Monthly within 15 days Yes  
No Transaction Report (A) the more frequent of weekly or with each Advance
request when there are Advances outstanding or (B) if there are no Advances
outstanding, within fifteen (15) days after the end of each month Yes   No

 

Financial Covenant Required Actual Complies         Maintain on a Monthly Basis:
                     Minimum Modified Cumulative Net Income (Loss) $_______*
$_______ Yes   No

 

* a Modified Cumulative Net Income of at least, (i) on a cumulative, year to
date basis for 2012, negative Three Million Dollars (-$3,000,000), (ii) on a
trailing three (3) month basis from January 1, 2013 through March 31, 2013, an
amount equal to at least eighty percent (80%) of Borrower’s projected Modified
Cumulative Net Income for the applicable period, as set forth in Borrower’s
annual financial projections delivered to Bank pursuant to Section 6.2(v)(B),
and (iii) on a trailing three (3) month basis at all times thereafter, One
Dollar ($1.00)

 

 

 

 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 



 

EDGEWAVE, INC.

 

 

By: __________________________

Name: _______________________

Title: ________________________

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date:   _________________________

 

Verified:   ________________________

authorized signer

Date:   _________________________

 

Compliance Status:   Yes No

 

 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:     ____________________

 

Modified Cumulative Net Income (Section 6.9)

Required:     A Modified Cumulative Net Income of at least, (i) on a on a
cumulative, year to date basis for 2012, negative Three Million Dollars
(-$3,000,000), (ii) on a trailing three (3) month basis from January 1, 2013
through March 31, 2013, an amount equal to at least eighty percent (80%) of
Borrower’s projected Modified Cumulative Net Income for the applicable period,
as set forth in Borrower’s annual financial projections delivered to Bank
pursuant to Section 6.2(v)(B), and (iii) on a trailing three (3) month basis at
all times thereafter, One Dollar ($1.00)

Actual:

 

A. Aggregate value of invoices sent to Borrower’s customers in the ordinary
course of Borrower’s business that are consistent with Borrower’s past
recognition policies $______       B. Aggregate value of invoices owing from an
Affiliate of Borrower  or any Person with respect to which there exists a
material dispute involving Borrower $______       C.

Total Eligible Billings (Line A minus Line B)

 

$______ D. Aggregate value of expenses related to costs of goods sold in
accordance with GAAP $______       E. Aggregate value of operating expenses    
    F. Aggregate value of amortization of stock based compensation and
depreciation expenses $______       G. Estimated amounts of bad debt $______    
  H. Aggregate value of other non-cash accounting charges, including charges
incurred in connection with the impairment of goodwill and/or long lived assets
$______       I. Modified Cumulative Net Income (line C less line D less line E
plus line F plus line G plus line H) $______

 

 

 

Is line I equal to or greater than the dollar amount required above?

_____  No, not in compliance _____  Yes, in compliance

 

 

 



 

 

